This is
the first occasion on which I have addressed the
General Assembly on behalf of my country; I am very
pleased to do so. My country is an old country - a
diverse country, with several languages and various
traditions and cultures. Our country is European,
Mediterranean and Ibero-American in character.
I am speaking on behalf of a country that has had
its share of difficult experiences throughout history. It
is a country in which some people who are alive today
have known a civil war, a dictatorship that lasted for
almost four decades and a democracy that is now 25
years old and that has brought great progress. We have
also known the scourge of terrorism for more than 30
years ó terrorism that has taken so many lives.
Over the past 30 years, Spanish men and women
have learned a great deal about terrorism. We learned
early on how evil it is. We became familiar with it. We
learned how to defy it and how to withstand its blows
with courage and dignity. We have learned how to fight
it. Precisely because they have experienced it for 30
years that the citizens of my country felt deeply the
pain of the American people on 11 September 2001.
We knew how they felt; we know how they feel. Here
in New York, I would like to convey the heartfelt
solidarity of the people of Spain with the great nation
of the United States.
We fully understand the terrible pain that in
recent years has been inflicted upon Jakarta, Bali,
Casablanca, Riyadh and Beslanq. We know all about
kidnappings, bombings and cold-blooded killings. We
know what compassion means.
On 11 March this year, a terrorist attack in
Madrid took the lives of 192 people. We had never
experienced that kind of terrorism before, but we were
familiar with the bloodshed and the pain that it caused.
I would like, from this rostrum, to express my deep
appreciation to all nations for their solidarity with our
country when we were suffering so deeply after the
brutal attack in Madrid.
Spanish men and women were not afraid. On the
day after the bombings, millions of people left their
homes and took to the streets and squares of our cities
and towns. Once again, we expressed our
condemnation, disgust and total contempt for terrorist
brutality.
Thirty years of resisting terrorism has taught us
that the risk of a terrorist victory rises sharply when, in
order to fight terror, democracy betrays its fundamental
nature, when Governments curtail civil liberties, put
judicial guaranties at risk or carry out pre-emptive
military operations. This is what my people have
learned: it is the rule of law, democracy and political
methods that make us stronger and make them weaker.
We will resist terrorism. Our history endorses our
resolve. We will pursue our fight against terrorism, but
we will do so respecting domestic and international
law; we will do so with respect for human rights and
for the United Nations ó and in no other way. It is not
only the ethics of our beliefs that move us. It is above
all our belief in ethics. Our conviction is that
legality - only legality ó will enable us to prevail in
the fight against terrorism.
Nothing justifies terrorism. Like the plague, it has
no justification. But like the plague, it has roots that
can and must be uncovered. We can and must rationally
analyse how it emerges and how it grows, so that we
can fight it rationally.
Terrorism is insanity and death, and regrettably
there will always be fanatics who are ready to kill to
impose their insanity through force, ready to scatter the
seed of evil. The seed of evil cannot take root when it
falls on the rock of justice, well-being, freedom and
hope, but it can take root if it lands on the soil of
injustice, poverty, humiliation and despair.
Redressing the major political and economic
injustices that devastate our world would therefore
deprive terrorists of their popular support. The more
people there are who have decent living conditions
around the world, the safer we will all be.
35

In this context, I would like to speak about Iraq.
But first of all I would like to speak about the
thousands of victims of this conflict: the Iraqis, the
soldiers, the civilians who have lost their lives. We
extend to them and to their countries our steady
solidarity.
The overwhelming majority of people in Spain
spoke out against the war. We were not persuaded by
the arguments offered by those who promoted the war.
We expressed our views in the Spanish Parliament and
in the streets. We spoke out loudly, we shouted. We
also said that winning the war would be much easier
than winning the peace. Peace must be our task - a
task that requires more courage, more determination
and more heroism than the war. That is why the
Spanish troops returned from Iraq.
In any event, what really matters now is to help
fully restore the sovereignty and independence of
Iraq - a democratic Iraq at peace with its neighbours.
We will spare no effort in that task. And so Spain
actively participated in the drafting of Security Council
resolution 1546 (2004) and will continue to offer
political and financial support for the process of
political normalization and strengthening Iraqi
democratic institutions.
There will be neither security nor stability in the
world as long as the Middle East conflict continues to
bleed. That conflict is the primary tumour for many
sources of instability.
Spain firmly supports resolutions adopted by the
United Nations, and other instruments such as the
Quartet's road map, which is yet to be implemented.
The time we are wasting is to be measured in terms of
human lives.
Spain stands by Israel against the terrible scourge
of terrorism, against which it is entitled to defend itself
by legitimate means. Spain firmly defends the
establishment of a viable, democratic Palestinian State
that can live in peace and security with the State of
Israel. Israel will be able to count on the international
community to the extent that it respects international
law, but the placement of the dividing wall fails to do
that.
Spain will spare no political, diplomatic or
cooperation effort to try and bring about the peace that
is so needed in the Middle East. But from this rostrum,
we would also like to extend an urgent appeal to the
United States, the European Union, Russia and the
United Nations to implement the road map. Those are
four powerful players indeed, and we want to see them
exerting decisive diplomatic pressure.
In the humanitarian field, Spain has contributed
several million euros to help alleviate the terrible crisis
in Darfur. However, the Sudanese authorities must,
without delay, take all measures necessary to end the
atrocities, bring the perpetrators to justice and
normalize the situation in the region. It is also
necessary for the rebel groups and militias to respect
the ceasefire and show a constructive attitude at the
negotiating table. In this context, we must support the
initiatives of the African Union.
Spain believes we can no longer passively accept
the continuation of Africa's forgotten conflicts, and
that is why, with partners in the European Union, we
supported the establishment of the African Peace
Facility, an instrument designed to promote regional
solutions to crises in Africa.
In the Maghreb, Spain is pursuing an active and
comprehensive policy to enhance political stability and
economic and social development in the region.
Regional integration and interdependence with Spain
and Europe is, we believe, the way to reach those
goals.
With regard to Western Sahara, Spain strongly
supports the search for a just and definitive political
solution that is accepted by all parties and respects the
principles set forth in the resolutions of the United
Nations. From this rostrum I appeal to all the parties
involved to redouble their efforts, within the
framework of dialogue and negotiations established by
the United Nations, to resolve a conflict that has
dragged on for far too long.
May I confirm Spain's commitment to
peacekeeping operations - a fundamental part of
effective multilateralism that we are seeking to
encourage. Our political commitment is reflected in
specific contributions in the form of military
contingents for Afghanistan and Haiti, in accordance
with explicit Security Council mandates.
Peace and security will spread through the world
only with the strength of the United Nations, the
strength of international legality, the strength of human
rights, of democracy, of men abiding by the law, with
equality of men and women, with equality of
36

opportunities, no matter where people are born. We
reject those who would manipulate us or wish to
impose any kind of religion or belief. The strength of
education and culture is essential, for culture is always
peace. Let us ensure that our perception of others is
coloured by respect. There must be dialogue among
peoples.
Thus, as a representative of a country created and
enriched by divers cultures, in this Assembly I want to
propose an alliance of civilizations between the
Western and the Arab and Muslim worlds. Some years
ago a wall fell. We must now prevent hatred and a lack
of understanding from building another wall. Spain
proposes to the Secretary-General - whose work at
the head of this organization we firmly support ó the
possibility of establishing a high-level group to move
ahead with this initiative.
This is the house of nations, but I see only
women and men. I hear only the voices of women and
men who represent billions of other women and men.
Many of these voices - many feeble and barely
audible, the voices of children, the weak, the
hopeless - come from lands devastated by poverty
and inequality.
It is they whom I now want to address to declare
that Spain strongly supports the Millennium
Declaration Goals with respect to development,
poverty eradication and the preservation of the
environment. Poverty is the main cause of uncontrolled
migration flows. But no wall, no matter how tall, can
prevent those who suffer from trying to escape poverty
in order to recover their dignity as human beings.
For those reasons, we are firmly committed to the
political declaration we adopted yesterday within the
framework of the International Alliance Against
Hunger - promoted by President Lula da Silva -
which establishes new ways to fund development. The
Government of Spain will substantially increase its
official development assistance in order to reach the
threshold of 0.7 per cent of gross domestic product.
In order for there to be peace, security and hope
all over the world, international instruments for the
promotion and protection of human rights need to be
strengthened and effectively implemented. That is one
of the basic pillars of our foreign policy. Our objectives
are the signing and ratification of the Optional Protocol
to the Convention against Torture, the universal
abolition of the death penalty, the effort to end
discrimination against women, gender-based violence
and discrimination on grounds of sexual orientation,
the protection of children and the combating of child
abuse and exploitation, and the strict observance of
human rights in the fight against terrorism and crime.
World peace and security require respect for
legality. Therefore, Spain wishes to promote the
effective functioning of the International Criminal
Court. To that end, I call upon all States that have yet
done so to ratify the Statute of the Court fully,
unconditionally and without delay and thus help us in
our common endeavour to build a world that is more
just.
My Government wholeheartedly supports the
United Nations reform process set out in the
Millennium Declaration and endorses the Secretary-
Generalís initiatives for the reform and institutional
strengthening of the Organization. Spain believes that
it is essential for the future of the international order
that the reform be aimed at ensuring effective
compliance with United Nations resolutions, in
particular those of the Security Council.
The Security Council must be made more
representative, democratic, effective and transparent.
To that end, Spain is willing to consider new proposals
for achieving consensus on increasing the number of
non-permanent members and on the use of the veto
power.
I want to reaffirm Spain's commitment to the just
causes of the Latin American peoples and to
consolidating democratic systems and political stability
in the region. I reaffirm our support for economic
progress aimed at reducing inequality and
strengthening social cohesion. Within the European
Union, we will continue to promote a closer
relationship with that region through the development
of a strategic partnership between both sides of the
Atlantic.
I would not wish to conclude my statement
without referring to the question of Gibraltar. Every
year, the General Assembly reiterates its calls to Spain
and the United Kingdom to pursue bilateral
negotiations in order to reach a definitive solution to
the dispute. I affirm that my country will continue its
willingness to negotiate a solution that benefits the
37

region as a whole and heeds the wishes of that non-
autonomous territory.
The United Nations was born of necessity and
ideals. It was built by women and men who affirmed
their faith in understanding among peoples and
cultures. They left us a legacy of utopia. They thought
that everything was within their reach: the settlement
of old conflicts, the eradication of poverty, rights for
all human beings. Today we could ask ourselves, what
is within our reach?
Almost everything is. It is true that the history of
humankind does not give us many reasons to be
optimistic. Nor does the world today offer us many
reasons to feel superior to the men that preceded us.
One out of three countries in the world does not have a
free system. Torture continues to exist. There are more
than 30 armed conflicts around the world today. Half of
the war victims are children. Millions of people are
suffering from AIDS. One billion human beings subsist
on a dollar a day. More than 800 million adults are
illiterate. More than 150 million children are without
access to any kind of education. More than 1 billion
people lack safe drinking water. No, we human beings
cannot feel very proud of ourselves.
We must fight to overcome this situation. We, the
Spanish women and men of today, are resolved to make
it possible for the women and men who come after us
to be able to say: yes, they did do it.